Citation Nr: 0019789	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder secondary to residuals of a gunshot wound of Muscle 
Group XV on the left.  

2.  Entitlement to a rating greater than 30 percent for 
anxiety neurosis.

3.  Entitlement to a rating greater than 10 percent for 
residuals of a gunshot wound to the left Muscle Group XV.

4.  Entitlement to a rating greater than 10 percent for 
residuals of a gunshot wound to the left Muscle Group XIII.

5.  Entitlement to a compensable rating (greater than zero 
percent) for residuals of a gunshot wound to the left Muscle 
Group I.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1943 to October 1945.

This appeal arises before the Board of Veterans' Appeals from 
a December 1996 rating decision rendered by the Montgomery, 
Alabama, Regional Office (RO), of the Department of Veteran's 
Affairs, whereby the benefits identified on the first page of 
the decision were denied.  A hearing was held by the 
undersigned Member of the Board, sitting in Montgomery, in 
May 2000.  



REMAND

We note that the veteran has requested evaluation and 
examination of his service-connected disabilities on two 
occasions, first in his notice of disagreement, dated January 
1997, and second, in his VA Form 9, dated February 1997, 
however, it does not appear, from our review of the record, 
that this has been accomplished.  

Although a note from a VA facility shows that the veteran has 
failed to report to two examinations, and the record shows 
that RO attempted to schedule him for another examination, 
the record also shows that the veteran's address was 
apparently incorrect, as mail was subsequently returned to 
VA.  The record does not reflect that notice was sent to his 
current address, which was verified in April 2000. 
In addition, we note that the veteran's gunshot wound 
residuals have not been evaluated for many years, thus, 
information from these examinations would be helpful before 
further appellate consideration.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should ensure that the 
veteran's current address is utilized in 
scheduling the veteran's compensation and 
pension examination.  

2.  The RO should next send the veteran 
notice of the consequences of failure to 
report to a VA examination under 
38 C.F.R. § 3.655.  

3.  The RO should also provide a copy of 
this REMAND to the VA examiner(s).  

4.  The veteran should then be afforded a 
VA examination to evaluate the severity 
of his gunshot wound residuals.  The 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that any left knee condition is 
proximately due to his service connected 
disabilities.

5.  The veteran should also be afforded a 
PTSD examination.  The claims folder 
should be made available to the examiner 
for review before the examination. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


